Citation Nr: 0028386	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
status post right medial meniscectomy, currently evaluated as 
10 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from March 1961 to March 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO.  

The veteran canceled his Board hearing scheduled at the RO 
for September 2000.   



REMAND

Historically, the RO originally granted service connection 
for the residuals of a right knee injury by rating decision 
dated in November 1964.  The veteran's service-connected 
residuals of a right knee injury was evaluated as 10 percent 
disabling.  At that time, x-ray studies of the veteran's 
right knee were negative for bone pathology.  In 1966, the 
veteran underwent a right medial meniscectomy and was awarded 
a temporary total convalescent rating.  Thereafter, the 
evaluation of the veteran's service-connected status post 
right medial meniscectomy remained at 10 percent until 1972 
when it was reduced to a noncompensable level.  

In a September 1981 VA examination report, it was noted that 
the veteran might have had possible medial compartment 
arthritis and patella femoral arthritis.  X-ray studies in 
1982 revealed degenerative changes in the knee joint with 
mild narrowing particularly medially.  There were no 
fractures or dislocations present.  The patella was intact.  
There was no evidence of joint effusion present.  The 
impression was that of moderate degenerative changes with 
slight joint space narrowing medially.  

In an August 1982 rating decision, the RO increased the 
rating to 10 percent for the service-connected right knee 
disability.  In March 1987, the RO reduced the rating to a 
noncompensable level.  Finally, in June 1992, the rating was 
again increased to 10 percent for the status post right 
medial meniscectomy based on medical findings showing 
osteoarthritis in the right knee joint and the veteran's 
complaints of pain on motion of the right knee.  At that 
time, the veteran's right knee disability was rated under 
Diagnostic Code 5259-5003.  

In February 1998, the veteran submitted a claim for an 
increased rating for the service-connected status post right 
medial meniscectomy, claiming that his right knee disability 
had worsened in severity.  

X-ray studies in March 1998 showed findings of moderate to 
marked degenerative osteoarthritic changes at the medial 
compartment of the knee joint with marginal spurring and 
roughened articular surface.  Also degenerative change was 
present at the lateral compartment with roughened tibial 
plateau and subchondral degenerative cystic changes at the 
tibial plateau.  Roughening and spurring were noted along the 
tibial plateau.  The joint space was more narrowed at the 
medial aspect.  Hypertrophic spurring was noted on the femur 
side of the knee joint as well.  Degenerative change was also 
noted at femoropatellar joint with spur formation.

The veteran was afforded a VA examination in March 1998.  The 
veteran complained of constant pain in his right knee, with 
weakness, stiffness and swelling that occurred occasionally.  
There was occasional heat and redness.  The veteran reported 
instability, giving way, locking fatigability and lack of 
endurance.  The veteran took no treatment for his knee other 
than rare physical therapy.  

On examination, there was some mild crepitation on flexion 
and extension of the right knee.  On range of motion, the 
knee could be flexed to 110 degrees before the veteran 
complained of pain.  Extension was to 0 degrees. There was no 
redness, heat or swelling noted in the right knee on 
examination.  There was no evidence of effusion.  The joint 
appeared stable on manipulation.  X-ray studies were ordered, 
and the examiner indicated that an addendum would be added.  
The diagnosis was that of degenerative disease of the right 
knee.  There is no indication in the record that any such x-
ray studies were performed or that an addendum was added to 
the claims file.  

In an August 1999 correspondence, the veteran's private 
physician indicated to the RO that the veteran had severe 
degenerative osteoarthritis of the right knee which had 
progressively worsened and required a total knee replacement.  

In rating the service-connected right knee disability, all 
applicable diagnostic codes must be considered to include 
Diagnostic Codes 5010, 5257, 5259, 5260, and 5261.  In 
opinions of the General Counsel (VAOPGCPREC 23-97 and 9-98), 
it was held that a claimant who has arthritis and 
subluxation/instability due to service-connected knee 
disability may be rated separately based on limitation of 
motion and lateral instability and subluxation.  

The Board notes that, if the veteran has limitation of motion 
of the right knee which is due to arthritis (as shown on x-
ray studies) as well as lateral instability and subluxation, 
he is entitled to consideration of separate compensable 
ratings under the diagnostic codes governing limitation of 
motion, i.e., 5260 and 5261 as well as under 5257.  
Currently, the veteran is not rated in this manner.  As such, 
the RO must initially reconsider his increased rating claim.  

Specifically, the veteran should be afforded a VA examination 
to determine the current nature, extent and severity of the 
veteran's right knee disability.  

In addition, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the evidence required for a 
full evaluation of orthopedic disabilities.  In the DeLuca 
case, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating increased rating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board notes that the March 1998 examiner noted pain, 
weakness, stiffness, swelling, instability, locking and 
fatigability of the right knee as reported by the veteran.  
However, the examiner did not comment as to any of these 
complaints in connection with his actual examination of the 
veteran.  

In addition, any current records showing treatment for the 
service-connected right knee disability should be obtained 
and associated with the claims file.  Specifically, the March 
1998 examiner indicated that x-ray studies of the veteran's 
right knee had been ordered and that he would provide an 
addendum to the March 1998 VA examination report after a 
review of the x-ray studies.  No such x-ray studies are 
located in the claims file nor does not appear that the VA 
examiner's addendum is located in the claims file.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, the case is Remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to obtain any VA clinical 
records referable to treatment of the 
service-connected right knee disability, 
which are not currently in the claims 
file, and add them to the claims file.  
Specifically, the RO should determine 
whether x-ray studies were performed in 
conjunction with the March 1998 VA 
examination and if so, whether the 
examiner prepared an addendum to that 
examination report to include findings 
regarding the x-ray studies.  

2.  The veteran then should be afforded a 
comprehensive VA examination to determine 
the current severity of the service-
connected right knee disability.  The 
claims file should be made available to 
the examiner for review.  The examiner 
should indicate if the veteran's service-
connected right knee disability is 
manifested by arthritis, recurrent 
subluxation, lateral instability, and/or 
limitation of motion.  The limitation of 
motion, if present, should be expressed 
in degrees.  The degree of related 
functional impairment due to pain and 
lateral instability and subluxation 
should be identified in terms of the 
rating schedule.  The examiner should be 
asked to determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim for increase.  The RO 
should review and take into consideration 
the directives of DeLuca and the 
pertinent decisions of the General 
Counsel.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



